Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dennis Brown on 5/23/2022.

Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:

1. A utility holder for an IV pole, the utility holder comprising: 
a longitudinal axis; 
an open lower collar which extends from about 190° to about 320° around the longitudinal axis, the open lower collar having a lateral cross-sectional C shape; 
an open upper collar which extends from about 190° to about 320° around the longitudinal axis, the open upper collar being positioned longitudinally above the open lower collar and the open upper collar having a lateral cross-sectional C-shape; 
a connecting arm which extends longitudinally from the open lower collar to the open upper collar; 
the open lower collar having a flexible side gap opening;
the open upper collar having a flexible side gap opening;
the flexible side gap opening of the open lower collar facing a first radial direction with respect to the longitudinal axis;
the flexible side gap opening of the open upper collar facing a second radial direction with respect to the longitudinal axis which is different from the first radial direction;
the open lower collar having a retaining shoulder at an upper longitudinal end of the open lower collar which extends radially inward toward the longitudinal axis; and 
3the retaining shoulder being an inwardly curved shoulder.

Regarding Claims 2 and 3, the claims are CANCELLED.

Regarding Claim 4, the dependency of claim 4 is amended to be dependent upon claim 1.

Regarding Claim 14, the claim is amended as follows:
14. An IV apparatus comprising: 
a utility holder comprising 
a longitudinal axis; 
an open lower collar which extends from about 190° to about 320° around the longitudinal axis, the open lower collar having a flexible side gap opening and the open lower collar having a lateral cross-sectional C-shape; 
the open lower collar having a retaining shoulder at an upper longitudinal end of the open lower collar which extends radially inward toward the longitudinal axis; 
the retaining shoulder extending from about 190° to about 320° around the longitudinal axis; 
a plurality of holding structures which project outwardly from the open lower collar; 
an open upper collar which extends from about 190° to about 320° around the longitudinal axis, the open upper collar being positioned longitudinally above 5the open lower collar and the open upper collar having a lateral crass-sectional C-shape; 
a connecting arm which extends longitudinally from the open lower collar to the open upper collar; 
the open upper collar having a flexible side gap opening; [[and]] 
the flexible side gap opening of the open lower collar facing a first radial direction with respect to the longitudinal axis;
the flexible side gap opening of the open upper collar facing a second radial direction with respect to the longitudinal axis which is different from the first radial direction; and 
one or more holding structures which project outwardly from the open upper collar; 
an IV pole comprising a lower pole segment, an upper pole segment which telescopingly extends through an upper end of the lower pole segment, and a locking collar on the upper end of the lower pole segment for locking the upper pole segment at a selected height; 
the locking collar of the IV pole being received in the open lower collar such that the retaining shoulder of the open lower collar rests on the locking collar; and 
the upper pole segment of the IV pole being received through the open upper collar.

Regarding Claim 21, the claim is amended as follows:

21. A utility holder for an IV pole, the utility holder comprising: 
a longitudinal axis; 
an open lower collar which extends from about 190° to about 320° around the longitudinal axis, the open lower collar having a lateral cross-sectional C- shape; 
an open upper collar which extends from about 190° to about 320° around the longitudinal axis, the open upper collar being positioned longitudinally above the open lower collar and the open upper collar having a lateral cross-sectional C-shape; 
a connecting arm which extends longitudinally from the open lower collar to the open upper collar; 
the open lower collar having a retaining shoulder at an upper longitudinal end of the open lower collar which extends radially inward toward the longitudinal axis; and 
the retaining shoulder extending from about 190° to about 320° around the longitudinal axis;
the open lower collar having a flexible side gap opening;
the open upper collar having a flexible side gap opening;
the flexible side gap opening of the open lower collar facing a first radial direction with respect to the longitudinal axis; and
the flexible side gap opening of the open upper collar facing a second radial direction with respect to the longitudinal axis which is different from the first radial direction.


Regarding the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
-Figure 1 will be amended so that reference numeral “52” will be pointing to the opening in the SIDEWALL of the upper collar. 
-Figure 2 will be amended so that the reference numeral “42” will be pointing to the opening in the SIDEWALL of the lower collar.
See suggested placement of reference numerals below.


    PNG
    media_image1.png
    879
    640
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    881
    641
    media_image2.png
    Greyscale

  

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.








Allowable Subject Matter

Claims 1, 4, 8-17, 20, and 21 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the open upper and lower collars having flexible side gap openings facing in different directions with respect to the longitudinal axis, wherein the lower collar has a retaining shoulder being an inwardly curved shoulder (claim 1) or the retaining shoulder rests on the locking collar of the IV pole (Claim 14), or the retaining shoulder extends from about 190° to about 320° around the longitudinal axis (Claim 21), in combination with the other claimed elements/relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632